EXHIBIT 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (the “Amendment”) is made and entered
into this 19th day of September, 2005 by and between BANK OF THE WEST (the
“Bank”) and BIOLASE TECHNOLOGY, INC. (the “Borrower”) with respect to the
following:

 

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of May 14, 2003 as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

 

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

 

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Extension of Expiration Date. The date provided for in the definition of
Expiration Date contained in Section 1.1.17 of the Agreement is changed to
September 30, 2006.

 

2. Modification of Reporting. Section 6.1 (i) and (ii) of the Agreement are
deleted in their entirety and the following is substituted in lieu thereof:

 

(i) Not later than 105 days after the end of each of the Borrower’s fiscal
years, a copy of the annual audited financial report of the Borrower for such
year, prepared by a firm of certified public accountants acceptable to Bank and
accompanied by an unqualified opinion of such firm and a copy of the Borrower’s
Form 10-K filed with the Securities and Exchange Commission.

 

(ii) Not later than 45 days after the end of each fiscal quarter, a copy of the
Borrower’s financial statement as of the end of such period and a copy of the
Borrower’s Form 10-Q filed with the Securities and Exchange Commission.

 

3. Modification of Financial Condition. Section 6.2 (i), (iii), (iv) and (v) of
the Agreement is deleted in its entirety and the following is substituted in
lieu thereof:

 

(i) A minimum Effective Tangible Net Worth of at least $24,000,000.00.

 

(iii) Not later than 90 days from the date hereof, cash, cash equivalents and
marketable securities of not less than $12,000,000.00

 

(iv) Profitability by not allowing any consecutive quarterly losses, commencing
with fiscal quarter March 31, 2006.

 

4. Change in Out of Debt. Section 6.19 is deleted in its entirety.

 

5. Conditions Precedent. As a condition precedent to the effectiveness of this
Agreement, the Borrower agrees to pay to Bank a fee of $25,000.00

 

6. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

7. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

8. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:       BORROWER:

BANK OF THE WEST

     

BIOLASE TECHNOLOGY, INC.

By:  

/s/ Robert G. Thomas

      By:  

/s/ Robert E. Grant

   

Robert G. Thomas, Vice President

         

Robert E. Grant, Chief Executive Officer

   

Name/Title

         

Name/Title

           

By:

 

/s/ John Hohener

               

John Hohener, Chief Financial Officer

               

Name/Title

 

-2-